Citation Nr: 1730934	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  12-06 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to primary insomnia/generalized anxiety disorder and reported chronic sleep impairment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 2001 to November 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a July 2014 Travel Board hearing held in Newark, New Jersey; a copy of the transcript has been associated with the record.  The Board has reviewed the Veterans Benefits Management System and "Virtual VA" files to ensure a complete review of the evidence in this case.

In August 2016, this matter was last before the Board, at which time it was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2016, the Board remanded the matter to obtain an addendum to an October 2014 VA examination report and a February 2015 VA opinion.  The Board specifically noted that the examiner had failed to address the question of sleep apnea as secondary to primary insomnia/generalized anxiety disorder, to include by way of aggravation.  38 C.F.R. § 3.310.  

Following the Board's remand, the examiner provided addendum opinions dated in September and October 2016.  In the September 2016 opinion, the examiner stated that obstructive sleep apnea (OSA) "is usually due to intermittent partial upper airway obstructive pathology, not caused by insomnia or generalized anxiety disorder."  The examiner also stated that OSA was "not service-related," and cited "additional risk factors" for OSA, including "obesity and morbid obesity body habitus, REM sleep, supine sleep and genetic and familial factors."  In the October 2016 addendum, the examiner stated that OSA was not aggravated by insomnia or generalized anxiety disorder, and provided the same rationale found in the September 2016 opinion.  

The examiner's opinions require clarification.  For direct and secondary service connection, the examiner rendered negative etiological opinions.  With respect to the etiology of OSA on a secondary basis, the examiner stated that OSA pathologically manifested by partial upper airway obstruction, not caused or aggravated by insomnia/generalized anxiety disorder.  He cited to several other "additional risk factors," including obesity, family history, supine sleeping,  and "REM sleep."  The Board cannot discern the significance of "REM sleep" from the examiner's statement, and he provided little rationale.  It remains unclear whether insomnia is a risk factor and to what extent.  Accordingly, the Board cannot draw any inferences from the examiner's opinions.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  However, the indication of "REM sleep" at least suggests a relationship to "insomnia."  Accordingly, clarification of the opinions should be obtained.  38 C.F.R. § 4.2.

Lastly, the Board notes that in written argument dated in July 2017, the Veteran's representative asserted that the Veteran was not obese.  The representative provided the following height and weight chart for a 5'9" male, but offered no source for it:  

Normal
Overweight
Obese
128 to 168 lbs.
169 to 202 lbs.
203 to 263 lbs.

Upon remand, the examiner should address the significance of the Veteran's weight in his particular circumstance.  



 
Accordingly, the case is REMANDED for the following action:

1.  Refer the claims folder to a new VA examiner to obtain an addendum opinion as to the etiology of the Veteran's sleep apnea.

Another examination is not required; however, if the new VA examiner indicates that a response to the opinion requests cannot be made without physical examination of the Veteran, another physical examination should be scheduled.

The examiner is asked to provide opinions as to the following:

a.  Whether, it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea is related to service

b. Whether, it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea is proximately due to or the result of service-connected primary insomnia/generalized anxiety disorder?

c.  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea is aggravated (permanently worsened in severity ) by the service-connected primary insomnia/generalized anxiety disorder?

A complete rationale for any opinion expressed should be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

In rendering the opinion, the examiner must consider the significance of any "REM sleep" disorder, as well as the Veteran's weight.    

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner is asked to provide the underlying reasons for any opinion expressed.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

2.  Then, after conducting any additional indicated development, readjudicate the claim currently on appeal.  If the benefits sought on appeal remain denied, issue a Supplemental Statement of the Case and provide the Veteran and his representative an appropriate period of time to respond before this case is returned to the Board.






The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




